Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into as of the 21st day of April, 2009, by and between
MYERS INDUSTRIES, INC., an Ohio corporation (the “Company”), and JOHN C. ORR
(the “Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive (collectively “the Parties”) entered
into that certain Amended and Restated Employment Agreement, effective June 1,
2008 (the “Existing Agreement”) and desire to amend the Existing Agreement as
hereinafter set forth.
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. For purposes of this Amendment, unless otherwise set forth in this
Amendment, all defined terms shall have the meanings set forth in the Existing
Agreement.
     2. Section 5(j) of the Existing Agreement is hereby deleted in its entirety
and replaced with the following provision:

  “(j)    Each year during the Employment Term, at the customary time for
granting stock options (i.e., each September commencing with September 2008),
the Executive will be granted the option to purchase shares of the Company’s
common stock. The value of each such annual grant during the Employment Term
shall be not less than One Million Dollars ($1,000,000.00) determined on the
basis of a Black-Scholes valuation or other measure utilized by the Compensation
Committee which measure is in general use at the time of such grant by public
companies in the United States of America for such purpose. The terms of such
options shall be as set forth in option agreements evidencing such grants, which
option agreements will contain the following provisions:

  (i)   a ten (10) year term, subject to early termination as provided in
Subsection 5(j)(iii) below and, subject to Subsection 8(a)(ii), in connection
with a Change in Control, with an exercise price equal to the fair market value
of the Company’s common stock on the date of grant; provided, however, that any
grants made pursuant to this Subsection 5(j) after April 21, 2009 will be at an
exercise price equal to one hundred twenty five percent (125%) of the fair
market value of the Company’s common stock on the date of grant;     (ii)  
becoming exercisable (i.e., vesting) ratably in three (3) equal annual
installments over a three (3) year period following the date of grant (i.e.,
one-third (1/3) annually), provided that the Executive

 



--------------------------------------------------------------------------------



 



      is employed by the Company on the applicable vesting date; provided
further that all of such options shall become exercisable in full in the event
of the termination of the Executive’s employment by reason of his death or
Disability, by the Company not for Cause or by the Executive for Good Reason
and;     (iii)   notwithstanding (i) above, the options will automatically
terminate, to the extent not exercised, as follows:

(A) immediately upon involuntary termination for Cause;
(B) six (6) months following a voluntary termination without Good Reason
(provided, however, such six (6) month period will not extend the ten (10) year
term of the option); or
(C) twelve (12) months following such termination of employment for any reason
other than an involuntary termination for Cause or a voluntary termination
without Good Reason (provided, however, such twelve (12) month period will not
extend the ten (10) year term of the option).

      The parties acknowledge that the Company does not have sufficient shares
of Company common stock available under the 1999 Plan to satisfy the requirement
of this Subsection 5(j). In order to satisfy the requirement of this Subsection
5(j), the Company will adopt a new equity incentive plan by September 2008 (the
“2008 Plan”), shall submit the 2008 Plan to its stockholders at the first annual
meeting of stockholders following adoption of the 2008 Plan with a
recommendation that the 2008 Plan be approved, and grant the options described
under Subsection 5(j) under the 2008 Plan conditioned upon stockholder approval
of the 2008 Plan. If the Company is unable to grant options to the Executive as
provided herein because of the failure to approve the 2008 Plan (or any
successor plan), then (1) the Executive and the Compensation Committee shall
negotiate in good faith mutually acceptable alternative compensation to replace
the options to be granted pursuant to this Subsection 5(j), and (2) if the
Executive and the Compensation Committee fail to reach agreement on mutually
acceptable alternative compensation within sixty (60) days following the
stockholders’ rejection of the 2008 Plan (or any successor plan), then such
failure will constitute “Good Reason”.”

     3. Except as expressly set forth in this Amendment, all terms and
provisions of the Existing Agreement shall remain in full force and effect.
     4. This Amendment shall be binding upon and inure to the benefit of the
parties to this Agreement and their respective successors, heirs (in the case of
the Executive) and permitted assigns.

 



--------------------------------------------------------------------------------



 



     5. Any provision of the Existing Agreement as modified by this Amendment
that is prohibited or unenforceable shall be ineffective to the extent, but only
to the extent, of such prohibition or unenforceability without invalidating the
remaining portions hereof and such remaining portions of the Existing Agreement
as modified by this Amendment shall continue to be in full force and effect. In
the event that any provision of the Existing Agreement as modified by this
Amendment shall be determined to be invalid or unenforceable, the Parties will
negotiate in good faith to replace such provision with another provision that
will be valid or enforceable and that is as close as practicable to the
provisions held invalid or unenforceable.
     6. The Existing Agreement as modified by this Amendment contains the entire
agreement between the Parties with respect to the employment of the Executive by
the Company and supersedes all prior and contemporaneous agreements,
representations, and understandings of the Parties, whether oral or written. No
modification, amendment, or waiver of any of the provisions of the Existing
Agreement or this Amendment shall be effective unless in writing, specifically
referring hereto, and signed by both Parties.
     7. This Amendment has been made in, and shall be governed and construed in
accordance with the laws of, the State of Ohio. The Parties agree that neither
this Amendment nor the Existing Agreement as modified by this Amendment is an
“employee benefit plan” or part of an “employee benefit plan” which is subject
to the provisions of the Employee Retirement Income Security Act of 1974, as
amended. This Amendment shall be interpreted and enforced in accordance with the
terms set forth in the Existing Agreement.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the day and year first above written.

            MYERS INDUSTRIES, INC.
(the “Company”)
      By:   /s/ Jon H. Outcalt         Name:   Jon H. Outcalt        Title:  
Chairman of the Compensation Committee              /s/ John C. Orr       JOHN
C. ORR      (the “Executive”)     

 